Citation Nr: 1200012	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-05 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than January 15, 1991, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION


The Veteran served on active duty from November 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a presentation dated November 10, 2011, the Veteran's representative appeared to raise a claim of service connection for unspecified herbicide-related conditions.  The matter is referred to the agency of original jurisdiction (AOJ) for clarification and appropriate disposition.


FINDINGS OF FACT

1.  By a July 2002 decision, the Board granted service connection for PTSD.

2.  By an August 2002 decision, the RO determined that the Veteran's service-connected PTSD was 70 percent disabling and assigned an effective date of June 29, 1992, for the grant of service connection.  The Veteran filed a timely notice of disagreement with respect to the rating and the effective date.

3.  The RO issued a statement of the case on December 24, 2002, that addressed both the rating and the effective date for the award of service connection.  

4.  By a March 2003 rating action, the RO awarded an effective date of January 15, 1991, for the grant of service connection for PTSD.  

5.  The Veteran did not file a timely substantive appeal following the December 2002 statement of the case or a notice of disagreement with the March 2003 rating action.

6.  In September 2006, the Veteran filed a claim for an earlier effective date for the award of service connection for PTSD.


CONCLUSION OF LAW

As a matter of law, an effective date earlier than January 15, 1991, for the grant of service connection for PTSD may not be awarded.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law governing the effective date for an award of service connection is well established.  Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. (There is an exception for claims filed within a year of separation from military service; in such a case, the day after separation may be assigned.  Id.)  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2); see Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993) (an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim). 

During the pendency of the Veteran's appeal, VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 52,455 -57 (Sept. 6, 2006).  The amended regulation became effective October 6, 2006.  As revised, the provisions under the previous version of 38 C.F.R. § 3.400(q)(2), which concerned service department records, was removed.  The amended regulation reflects the provisions of former paragraph (q)(1)(ii) as new paragraph (q)(2).  This paragraph relates to receipt of new and material evidence received during an appeal period or prior to an appellate decision, or received after a final disallowance, which does not affect the Veteran's claim.  There are no other substantive changes to 38 C.F.R. § 3.400(q) that have an effect on the issues under review.

The Veteran filed a claim for service connection for PTSD on January 15, 1991.  By rating decision dated April 1991, the RO denied the Veteran's claim.  He filed a timely appeal, and the claim for service connection was eventually granted by a Board decision dated July 2002.  In an August 2002 rating decision, the RO assigned a 70 percent disability evaluation for the PTSD, effective June 29, 1992.  In September 2002, the Veteran filed a notice of disagreement with respect to the assigned rating and the effective date for the grant of service connection.  A statement of the case was issued in December 2002.  The Veteran did not perfect his appeal.  Nevertheless, in a decision dated in March 2003, the RO assigned an effective date of January 15, 1991, for the grant of service connection for PTSD.  The Veteran was notified of that decision in April 2003, but did not respond.  

Over 3 years later, in September 2006, the Veteran filed a claim for an effective date earlier than January 15, 1991, for the grant of service connection for PTSD.  The RO denied the claim by rating decision dated April 2007.  The Veteran subsequently perfected an appeal to the Board.  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal must be denied as a matter of law.  

In this case, an effective date for the grant of service connection for PTSD, January 15, 1991, was set by the RO in March 2003.  The Veteran did not perfect an appeal of this decision, and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).   In accepting the Veteran's claim for an earlier effective date in September 2006, the RO treated the claim as a freestanding claim for an earlier effective date in contravention of the Court's holding in Rudd, supra.  As a result, the claim must now be denied as a matter of law.  

If the Veteran's September 2006 statement is construed as a claim to reopen instead of an original claim, in Leonard v. Nicholson, the Court determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  In short, when there has been a final decision on the question of effective date for the grant of service connection, a claim to reopen cannot provide the basis for an award of an earlier date, even if new and material evidence is presented.  

In light of the above facts, there is no basis on which an earlier effective date may be assigned.  The claim for such must be denied as a matter of law.  Rudd, supra.  


ORDER

An effective date earlier than January 15, 1991, for the grant of service connection for PTSD is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


